DETAILED ACTION
Response to Amendment
The amendment of March 22, 2021 is considered herein.
Claims 1 and 5 have been amended.
Claim 3 has been cancelled.
Claims 1, 2 and 4-14 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 now require the “luminescent solar concentrator (LSC) in the liquid state”.  While the examiner sees the applicant is trying to differentiate the invention from a solidified photoluminescent polyol concentrator, the limitation is unclear because it allows for interpretation where the concentrator is in a final liquid state or where the constituents of the concentrator are in liquid state during fabrication.  Moreover, the concentrator alone is not a liquid and while it may contain a liquid, this is not evident in the claim language as currently written.
Claims 2, 4 and 6-14 are rejected as being dependent on rejected base claims 1 and 5.
The subject matter of claim 9 is already addressed within newly amended claim 1 from which claim 2 depends.  For this reason, this claim does not further limit the parent claims, rendering it unclear and indefinite.
Claim 10 depends on claim 9 and suffers the same deficiency. 
The subject matter of claim 14 regarding the photoluminescent materials is now addressed in amended claim 5 with no changes and therefore does not further limit the parent claim in regard to these materials, rendering it unclear and indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GILA et al (WO 2014/102742), in combination with ION et al (Ion, Rodica-Mariana, and Laurentiu Fara. “Photophysical and Photochemical Properties of Dye Molecules in Polymers Used for Fluorescent Solar Concentrators.” Proceedings of the Indian Academy of Sciences, vol. 107, no. 6, 6 Dec. 1995, pp. 825–830).
Regarding claim 1, GILA et al teaches a luminescent solar concentrator comprising a solution (liquid state) based luminescent material, as in the abstract and page 1, lines 5-8.  GILA et al further discloses the use of a photoluminescent material in the concentrator on page 13, lines 2-5, with benzothiadiazole being taught as the material on page 10, lines 21-27.  GILA et al is silent to the use of a polyester polyol in the solution.



At the time of filing, it would have been obvious to utilize the polyethylene glycol solution material of ION et al, in the luminescent concentration of GILA et al, because the use of polyethylene glycol maintains the solution of GILA et al while imparting the polarity already present in the aqueous material of GILA et al. 

In the alternative, ION et al teaches a fluorescent solar concentrator comprising a solution (“liquid state”, bottom of page 825 “dyes… in polymer solutions”) comprising a fluorescent dye (a photoluminescent compound) and polyethylene glycol (a polyether polyol), as discussed in the abstract and the introduction section.  Fluorescence is a known type of luminescence, wherein the fluorescent dyes of solar cells (or photo-exposed devices) will inherently function to provide photoluminescence.  Moreover, ION et al fails to disclose the use of the enumerated compounds as the photoluminescent material.

GILA et al teaches a luminescent solar concentrator comprising an aqueous or solution based concentrator system, as detailed on page 13-page 14.  GILA et al further discloses the use of a photoluminescent material in the concentrator on page 13, lines 2-5, with benzothiadiazole being taught as the material on page 10, lines 21-27.  

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the benzothiadiazole photoluminescent material of GILA et al, for the photoluminescent material of ION et al, because both materials impart the same luminescent behavior in light exposure, rendering their substitution obvious.

Regarding claims 2, 9 and 13, GILA et al teaches the photoluminescent material to be present in a concentration suitable for use including that of 2x10-3 M or 3.3x10-4 M(page 16, lines 9-17), within the claimed ranges.  Moreover, it would have been obvious and well within the ability to one of ordinary skill to increase the molar concentration of the dye so as to cause more opportunity for luminescence or a more intense concentrator.   The range as expressed in the claims lacks criticality, based on the disclosure, rendering the selection of the desired amount of photoluminescent compound within the solution a matter of engineering choice.

Regarding claim 4, ION et al teaches the use of a PEG material wherein PEG 400 and 600 are selected (section 3. Results and Comments).  These numbers are indicative of the molecular weight of the PEG materials.

Regarding claims 7 and 8, ION et al discloses the use of the solution in a solar concentrator and GILA et al further teaches the use of the solution based luminescent concentrator to be in windows and at an edge of the photovoltaic cell as detailed on page 8, lines 2-23 and page 14, lines 20-25.



Regarding claim 12, ION et al discloses the use of the solution in a solar concentrator and GILA et al further teaches the use of the solution based luminescent concentrator to be in windows and at an edge of the photovoltaic cell as detailed on page 8, lines 2-23 and page 14, lines 20-25.

Regarding claims 5, 11 and 14, GILA et al teaches a luminescent solar concentrator comprising a solution based (“liquid state”) luminescent material, as in the abstract and page 1, lines 5-8.  GILA et al further teaches the luminescent device to be present within a transparent cell with four sides and a hole with the luminescent solution present therein, as discussed from page 11, line 26-page 12, line 8.  GILA et al further discloses the use of a photoluminescent material in the concentrator on page 13, lines 2-5, with benzothiadiazole being taught as the material on page 10, lines 21-27.  GILA et al teaches the photoluminescent material to be present in a concentration suitable for use including that of 2x10-3 M or 3.3x10-4 M(page 16, lines 9-17), within the claimed ranges.  Moreover, it would have been obvious and well within the ability to one of ordinary skill to increase the molar concentration of the dye so as to cause more opportunity for luminescence or a more intense concentrator.   The range as expressed in the claims lacks criticality, based on the disclosure, rendering the selection of the desired amount of photoluminescent compound within the solution a matter of engineering choice.
GILA et al is silent to the use of a polyester polyol in the solution.



At the time of filing, it would have been obvious to utilize the polyethylene glycol solution material of ION et al, in the luminescent concentration of GILA et al, because the use of polyethylene glycol maintains the solution of GILA et al while imparting the polarity already present in the aqueous material of GILA et al. 

In the alternative, ION et al teaches a fluorescent solar concentrator comprising a solution (“liquid based”, bottom of page 825 “dyes… in polymer solutions”) comprising a fluorescent dye (a photoluminescent compound) and polyethylene glycol (a polyether polyol, wherein 400 is interpreted to be the molecular weight in Daltons of the PEG material), as discussed in the abstract and the introduction section.  Fluorescence is a known type of luminescence, wherein the fluorescent dyes of solar cells (or photo-exposed devices) will inherently function to provide photoluminescence.  While ION et al acknowledges the use of dyes in a 10-5 M concentration in the experimental section 2.1, it would have been obvious and well within the ability to one of ordinary skill to increase the molar concentration of the dye so as to cause more opportunity for luminescence or a more intense concentrator.  The range as expressed in the claims lacks 
ION et al fails to detail the container in which the solution is to be utilized in a solar concentrator.  Moreover, ION et al fails to disclose the use of the enumerated compounds as the photoluminescent material.

GILA et al teaches a luminescent solar concentrator comprising an aqueous or solution based concentrator system, as detailed on page 13-page 14.  GILA et al further teaches the luminescent device to comprise a transparent cell with four sides and a hole with the luminescent solution present therein, as discussed from page 11, line 26-page 12, line 8.  GILA et al further discloses the use of a photoluminescent material in the concentrator on page 13, lines 2-5, with benzothiadiazole being taught as the material on page 10, lines 21-27.  

At the time of filing, it would have been obvious to utilize the cell of GILA et al with the luminescent solution of ION et al, because the transparency of the cell allows light to reach the luminescent material while enabling containment of the solution itself.  Moreover, it would have been obvious to one of ordinary skill in the art to utilize the benzothiadiazole photoluminescent material of GILA et al, for the photoluminescent material of ION et al, because both materials impart the same luminescent behavior in light exposure, rendering their substitution obvious.

Regarding claim 6, page 12, lines 17-21 of GILA et al teaches the use of the same materials as that of the instant application as the transparent material.
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. 
The applicant details the benefits of the current application on page 5-the middle of page 6 of the remarks, then argues the prior art fails to address these benefits.
The prior art need not address the same concerns to be an effective combination or have the same motivation for combination.  However, in this capacity, the prior art does detail the benefit of a polymer solution based luminescent concentrator in ION et al in the Conclusions sections.
The applicant argues “No prior art documents disclose or suggest the claimed LSC in order to achieve the technical results described above”.
To be clear, the combination need not expressly address the technical results (deemed benefits by the applicant) in their disclosure.  However, the combination does render a concentrator of the claimed components which would avoid “harmful effects on the environment and the health of the operators” with “lower disposal costs” regardless of the express recitation of these features by the prior art.
Regarding claims 1 and 5, the applicant argues ION and SHMUELL fails to address the specific compounds in a liquid state.
The examiner utilizes the GILA et al and ION et al references herein to address the use of the materials in the liquid, as GILA et al and ION et al both teach the use of solution based luminescent concentrators.
In the last complete paragraph of page 6, the applicant argues the instant application first mixes the polyol and photoluminescent material, without being dissolved in water, while ION et al teaches the use of dye/water solutions then mixed with polyol.
While the method may be different, the claim is not directed to the method by which the concentrator is made, but rather just the amount of dye in the concentrator.  The applicant does not argue this will make a difference in the concentrator utilized and therefore the method of making the material is not relevant herein.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mixing the dye into the water not the polyol) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the paragraph bridging pages 6 and 7, the applicant states they would “like to point out that, starting from Ion, it would not be obvious to one skilled in the art to increase the concentration of photoluminescent compound in the polymer” because Ion dissolves the dyes first.
The examiner strongly disagrees with this statement.  It would be well within ambit of one of ordinary skill in the art to increase the amount of dye present in the dye/water prior to mixing with polymer.  The benefit of adding more dye is well established in the art as allowing for more luminescent conversion.  The method by which one can add the dye is well within the skill level of one of ordinary skill.
Moreover, GILA et al teaches the express claimed amount of dye in the concentrator.
Finally, there is no criticality to this amount of dye being selected.
The 1st-3rd
The examiner removes use of the SHMUELI et al reference from the combinations based on the amendments to the claim.  The limitations of claims 9 and 10 (and 3 not incorporated into claim 1) are addressed by the combination of ION et al and GILA et al.
The applicant argues that ION et al does not show photoluminescent materials of SHMUELI et al will dissolve in polyethylene glycol.
While GILA et al is cited as teaching the use of photoluminescent materials in the above combination, the argument could still be applied therein.  The teaching of ION et al is directed to the use dye materials that are mixed with polymer.  The claim does not require dissolving the dye material into the polymer material, but just rather their presence, fulfilled by mixing as well and is therefore taught by the above combination.
Regarding claim 5 and its dependents on pages 7-8, the applicant argues the combination of ION and GILA does not disclose or suggest the LSC of claim 5.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues GILA addresses overcoming drawbacks of the prior art identified therein, not that of the instant application, and therefore uses an “aqueous microemulsion” and therefore does not teach the use of a polyol.
This rejection is based on a combination, not just GILA.  For this reason, the use of the polyol is addressed in the above combination (which was previously applied) with ION et al, not alone.  Moreover, the applicant does not 
The applicant again argues the method of mixing the materials of ION is different from the instant application.
 While the method may be different, the claim is not directed to the method by which the concentrator is made.  The applicant does not argue a structural difference this will make a difference in the concentrator and therefore the method of making the material is not relevant herein.
The applicant argues the amount of photoluminescent material is much lower in ION et al.
GILA et al teaches the same ranges as that claimed.  Moreover, as argued above, this amount is non-critical and is obvious to manipulate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        05/04/2021

/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        05/06/2021